Citation Nr: 1121468	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  97-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left leg and foot.

2.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right leg and foot.

3.  Entitlement to an initial compensable evaluation for tinea unguium with tinea pedis and onychomycosis.

4.  Entitlement to an initial evaluation in excess of 40 percent for bladder dysfunction due to pelvic/bladder resection.

5.  Entitlement to an initial compensable evaluation for resection of axilla and neck lymph nodes.

6.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

7.  Entitlement to an initial evaluation in excess of 10 percent for abdomen scars.
8.  Entitlement to an initial evaluation in excess of 10 percent for lung dysfunction due to chemotherapy.

9.  Entitlement to an initial compensable evaluation for visual changes due to chemotherapy.

10.  Entitlement to an evaluation in excess of 100 percent for Burkitt's lymphoma, to include a claim for liver resection, ileum resection, omentectomy, bowel resection, peritoneum resection, right hemicolectomy, multiple abdominal surgeries, gallbladder resection, and radiological changes.

11.  Entitlement to special monthly compensation based on aid and attendance at the R1/R2 rate.

12.  Entitlement to service connection for peripheral neuropathy of the upper extremities.


WITNESSES AT HEARING ON APPEAL

Veteran and a Stenographer


INTRODUCTION

The Veteran had active service from February 1985 to October 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 1998, June 2006, and December 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

The RO originally awarded service connection for peripheral neuropathy of the left and right leg and foot in April 1998.  The RO assigned separate 10 percent evaluations for peripheral neuropathy of the left and right leg and foot under 38 C.F.R. § 4.124a, Diagnostic Code 8522 (paralysis of the superficial peroneal nerve), effective September 1, 1997.  The Veteran was notified of this decision and timely perfected this appeal.  A subsequent rating decision dated June 2001 increased the Veteran's disability evaluation to 20 percent for each leg and foot under Diagnostic Code 8522, effective September 1, 1997.

The RO originally denied the Veteran's claim of entitlement to service connection for tinea unguium pedis, to include as secondary to service-connected Burkitt's lymphoma, in a rating decision dated December 1998.  The Veteran was notified of this decision and timely perfected an appeal.

The Veteran testified at a video-conference hearing before a Veterans Law Judge (VLJ) in April 2004.  The hearing transcript is of record.  The Veteran was later notified that the VLJ who conducted the April 2004 hearing was no longer employed at the Board.  The Veteran was subsequently afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (noting that a VLJ who conducts a hearing on appeal must participate in any final decision made on that appeal).  See also, 38 U.S.C.A. § 7107(c) (West 2002).  

In June 2006, the RO granted service connection for bladder dysfunction, resection of the axilla and neck lymph nodes, tinnitus, abdomen scars, lung dysfunction, and visual changes.  The RO continued the Veteran's 100 percent evaluation for Burkitt's lymphoma, to include a claim for liver, ileum, bowel, peritoneum, and gallbladder resection with omentectomy, right hemicolectomy, multiple abdominal surgeries, and radiological changes.  The RO also denied service connection for peripheral neuropathy of the upper extremities as well as entitlement to special monthly compensation based on the need for aid and attendance (at the R1/R2 rate).  The Veteran was notified of this decision and timely perfected an appeal.  He also requested a hearing on these issues.

The Veteran testified before the undersigned VLJ in August 2006.  The hearing transcript is of record and the Veteran's hearing testimony does not include issues addressed in the June 2006 rating decision.  In March 2007, a motion to correct the August 2006 hearing transcript was granted, in part, pursuant to 38 C.F.R. § 20.716.  Documentation clarifying corrections that were allowed and denied are associated with the claims file and reflect the Veteran's clarification of the testimony he presented at that time.

In April 2007, the Board denied the Veteran's claims of (1) entitlement to service connection for tinea unguium pedis and (2) entitlement to initial increased ratings for peripheral neuropathy of the left and right leg and foot, among other issues.  The Board also remanded consideration of the issues addressed in the June 2006 rating decision to afford the Veteran the hearing he requested on these issues.  The Veteran subsequently appealed the denial of these claims to the United States Court of Appeals for Veterans Claims (Court), which in a July 2, 2008 order, granted a partial joint motion for remand.  

The claims of (1) entitlement to service connection for tinea unguium pedis and (2) entitlement to initial increased ratings for peripheral neuropathy of the left and right leg and foot were remanded several times during the pendency of the appeal for additional evidentiary development.  Most recently, Board remand orders dated August 2008 and June 2009 sought to obtain outstanding VA and Social Security Administration (SSA) records, as well as afford the Veteran the opportunity for VA examinations.  For the reasons discussed in greater detail below, the Board finds substantial compliance with the August 2008 and June 2009 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board's June 2009 remand order also referred several issues for consideration by the agency of original jurisdiction (AOJ), including (1) claims of reimbursement for medical expenses stemming from eye surgery, stomach surgery, hair transplant procedures, and a whirlpool purchase.  He also requested compensation for medical malpractice, and service connection for penile vitiligo (including of the shaft and testicles).  These issues have been raised numerous times, but never addressed.  The Board does not have jurisdiction to address these issues in the first instance, and therefore, they are referred for any appropriate action.

In addition, the Veteran has indicated on more than one occasion during the pendency of this appeal that he has a history of falls as a consequence of his service-connected peripheral neuropathy of the left and right leg and foot.  These falls, according to the Veteran, resulted in bruises and scars on his knees.  The Veteran also attributed his currently diagnosed early onset arthritis of the bilateral knees to these service-connected disabilities.  See April 2004 hearing testimony; April 2006 VA examination report and stenographic transcript.  The Board views these statements to be an informal service connection claim for a bilateral knee disability, to include as secondary to service-connected peripheral neuropathy. The Board does not have jurisdiction to address this issue in the first instance, and therefore, it is referred for any appropriate action.

Following the submission of additional evidence, the RO awarded service connection for tinea unguium with tinea pedis and onychomycosis, to include as secondary to service-connected Burkitt's lymphoma, in December 2008.  The RO evaluated the Veteran's disability as non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813, effective October 19, 1998.  The Veteran was notified of this decision and disagreed with the initial rating assigned.  A statement of the case (SOC) was issued in September 2010 and he perfected an appeal on this issue.

To date, however, it appears that the Veteran has not yet been afforded a hearing on the issues contained in the June 2006 rating decision (as directed by the Board's April 2007 remand order).  Therefore, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  See also, Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).

The Veteran has also repeatedly raised (and continues to raise) complaints about acts of VA abuse, criminal misconduct, and criminal negligence.  The Veteran has also threatened VA and several of its employees with civil lawsuits stemming from this perceived mistreatment.  The Board will neither address nor refer these complaints as it lacks jurisdiction to consider them. 
FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left leg and foot is not manifested by complete paralysis of the superficial peroneal nerve, eversion of foot weakened.

2.  The Veteran's peripheral neuropathy of the right leg and foot is not manifested by complete paralysis of the superficial peroneal nerve, eversion of foot weakened.
 
3.  The Veteran's tinea unguium with tinea pedis and onychomycosis is manifested by subungual hyperkeratosis, thickening, discoloration, brittleness, flaking, mild scaliness of the plantar surface of the underside of the great toes, and use of an oral antifungal medication.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the left leg and foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8522 (2010).

2.  The criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the right leg and foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8522 (2010).

3.  The criteria for an initial compensable evaluation for tinea unguium with tinea pedis and onychomycosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7813 (2001, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected peripheral neuropathy of the bilateral lower extremities as well as his service-connected tinea unguium pedis are worse that initially rated and that he is entitled to higher initial disability ratings.   
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Based upon the guidance of the Court in Fenderson, and for the reasons discussed in greater detail below, the Board finds that staged ratings are not applicable in this case.  

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file show that the Veteran was afforded a clinical evaluation and physical examination in December 1984 prior to entering service.  No neurological, neurovascular, or skin abnormalities were found at that time.

In July 1986, the Veteran reported to sick call with a ten-day history of low back and abdominal pain.  An exploratory laparotomy was performed and he was diagnosed as having Burkitt's lymphoma, Stage C.  The Veteran subsequently transferred to the Jackson, Mississippi VA Medical Center to begin long-term chemotherapy treatment.  He was placed on the temporary duty retired list (TDRL) with 100 percent disability.  See July 1986 Oakland, California Naval Hospital narrative summary; see also, August 1986 Medical Evaluation Board report.

In August 1986, the Veteran reported having radicular pain in his right leg and buttocks following a lumbar puncture procedure the previous day.  The Veteran underwent a physical examination in September 1986.  His only complaint at that time was that of mild weakness.  An examination of the Veteran's skin showed no lesions.  Neurologically, he was alert and oriented (times three).  His memory and speech were normal and his motor strength was 5/5 bilaterally.  Sensation was intact to pinprick and light touch bilaterally.  The Veteran's station and gait was steady and deep tendon reflexes were +3 and equal.

That same month, the Veteran developed reactive hyperkeratosis on the upper anterior thighs and the upper gluteal clefts after beginning his second course of chemotherapy.  The Veteran was also diagnosed with and treated for tinea cruris in September 1986.  The Veteran was honorably discharged from service in October 1986 and was found to be permanently and totally disabled as a result of his service-connected disability (i.e., Burkitt's lymphoma).  See November 1998 Department of Navy Statement of Service.      
   
The Veteran returned to VA for additional medical treatment in November 1988 after sustaining a distal fibula fracture.  A physical examination found the Veteran to be neurovascularly intact and essentially non-tender over the fibula.  The Veteran was instructed to avoid strenuous activity, including running, dancing, and basketball, etc. for six weeks.

In June 1994, the Veteran was treated at a VA medical facility after he sustained a cut on his left ankle.  A physical examination showed a laceration on the left ankle.  He was neurovascularly intact.  The ankle had good range of motion and no ligament damage.  The impression was left ankle laceration.

VA administered a Compensation and Pension (C&P) hematologic disorders-lymphatic examination in March 1996.  The Veteran's past medical history of Burkitt's lymphoma, along with subsequent small bowel obstruction, lysis of adhesions, cholecystectomy, and excisional lymph node biopsy was well-documented.  A physical examination found the Veteran to be well-developed, well-nourished, and in no acute distress.  A neurological examination performed at that time found the Veteran's cranial nerves to be grossly intact.  Motor strength was 5/5 in all extremities and sensation was within normal limits to pinprick, proprioception, and fine touch.  Reflexes were +2 throughout.  An examination of the extremities showed no evidence of clubbing, cyanosis, or edema. 

VA Vocational Rehabilitation Education and Training (VRT) assessments dated November 1996 and March 1997 contained no references to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities or his service-connected tinea unguium pedis. 

The Veteran was afforded a VA C&P lymphatic disorders examination in February 1998.  He reported subjective complaints of numbness and tingling in his toes and feet.  A physical examination found the Veteran to be "tall, well-tanned, and nice looking."  A neurological evaluation performed at that time showed symmetrical and active deep tendon reflexes.  However, decreased vibratory sensation was noted in the toes.  The examiner also found "strikingly" depressed sensation to pinprick from the ankles down to the foot (including the toes).  Position sense and balance was normal.

The examiner noted that the Veteran in the past was treated at VA with Bleomycin and Doxorubicin.  According to the examiner, these medications can produce peripheral neuropathy.  In addition, the examiner found clinical evidence of mild peripheral neuropathy manifested by the neurologic abnormalities described above, including absence to decreased vibratory sense and decreased sensation to pinprick. 

Social Security Administration (SSA) records associated with the claims file revealed that the Veteran was awarded disability benefits as a consequence of non-Hodgkin's lymphoma.  The Veteran was found to be "disabled" within the meaning of pertinent SSA regulations, effective June 30, 1988.  See August 1998 SSA decision.  Additional SSA records contained in the claims file are either duplicative or not relevant.

In October 1998, the Veteran attributed his currently diagnosed dermatological problems to chemotherapy and other treatments stemming from his Burkitt's lymphoma.  In particular, the Veteran alleged that these treatments suppressed his immune system and resulted in "constant" bacteriological infections.  These infections caused toenail loss and "severe" pain. 

That same month, the Veteran presented to a VA medical facility and requested evaluation of his right first toenail and continued hair loss.  The Veteran attributed these symptoms to chemotherapy.  An examination of the right first toenail was positive for subungual hyperkeratosis, onychomycosis, and volar foot scale.  The impression was tinea unguium/pedis.  The Veteran was prescribed Sporanox and instructed to return in three months.

The Veteran underwent a VA C&P skin examination in October 2000.  The Veteran claimed to have hair loss as a result of chemotherapy from his Burkitt's lymphoma.  The Veteran voiced no complaints about any skin infections on his toes or feet at that time.  

He was also afforded a VA C&P peripheral nerves examination that same month.  The Veteran reported subjective complaints of numbness in his calves and feet since completing chemotherapy.  He denied weakness or other areas of numbness.  A physical examination found the Veteran's deep tendon reflexes to be symmetrical, equal, and active.  The Babinski sign was negative and the Veteran had normal muscle strength throughout his lower extremities without evidence of atrophy.  A sensory examination was normal to pinprick except for rather equivocal findings of decreased sensitivity to pinprick from the mid calf and down into the feet (where the Veteran claimed he was unable to feel pinprick).  He also claimed an absence of sensation to light touch throughout this area.  According to the examiner, there was no substantial change in the Veteran's neurological examination when compared to the examination performed in 1998.  The neurological findings were found to be valid and consistent with peripheral neuropathy.    

Correspondence from the Veteran also dated October 2000 indicated that he would accept separate 30 percent disability ratings for his peripheral neuropathy of the left and right leg and foot.  In June 2001, VA notified the Veteran that he was deemed to be permanently and totally disabled due to a service-connected disability or disabilities, effective June 24, 1998.  

The Veteran provided several bound volumes of information to VA in connection with his current claims.  In October 2003, for instance, the Veteran indicated that he was entitled to an evaluation in excess of 20 percent for his bilateral peripheral neuropathy of the lower extremities because he wore VA-issued leg braces bilaterally.  The Veteran also indicated that he got repeated infections in his toenails "since my cancer treatments."  In addition, the Veteran stated that doctors were unable to prescribe medication for this condition because of his liver problems.  He requested an "appropriate rating" which would enable him to qualify for other types of "effective" medical treatments.  The Veteran also repeated his request for "fair" compensation for these disabilities.

In February and April 2004, the Veteran stated that his peripheral neuropathy of the left and right leg and foot was manifested by loss of feeling/numbness, loss of balance/walking problems, and loss of control which necessitated the use of knee braces.  The Veteran also expressed the opinion that his currently diagnosed tinea unguium pedis was virtually untreatable because the "medicine has hard effect on liver."  See also, Veteran's December 2004 statement.

The Veteran testified before a VLJ in April 2004.  In particular, the Veteran indicated that he did not have tinea unguium prior to his period of active military service.  He first noticed a problem with his toenails approximately eight years prior to the hearing at which time he had a "damaged" immune system as a result of treatment he received for service-connected Burkitt's lymphoma.  With respect to his peripheral neuropathy, the Veteran reported having coldness, loss of feeling, and loss of balance.  He also reported falling down "a lot."  He wore bilateral knee braces, occasionally used a cane, and had difficulty climbing stairs or walking more than 50 yards without resting.  He also had difficulty traveling distances in the car.  

The Veteran presented to a VA medical facility in August 2004 with subjective complaints of bilateral knee pain.  It was noted that he wore bilateral knee braces.  A physical examination of the Veteran's knees showed crepitus bilaterally without effusion.  The impression was bilateral knee pain, likely due to early arthritis.  Later that same month, the Veteran was issued bilateral forearm crutches due to difficulty walking.

In follow-up correspondence dated September 2004, the Veteran indicated that VA issued him two "walking crutches" (i.e., forearm/Canadian crutches).  He also refused to submit to further VA examinations. 

The Veteran underwent a VA C&P peripheral nerves examination in April 2005.  His past medical history was significant for Burkitt's lymphoma for which he was treated with chemotherapy.  Shortly after completing chemotherapy, the Veteran noticed numbness in his feet and legs and subsequently had balance issues, to include tripping and falling.  He also reported having impaired sensation from the mid calf to the great toe anteriorly and posteriorly in both feet.  The soles of the feet were also tough and had diminished sensation and a "cold numbness" in the distal feet.  Otherwise, the Veteran reported his general health as being "fairly good."

A physical examination found the Veteran to be well-developed, well-nourished, and in no acute distress.  He was alert, oriented, and cooperative, and muscle bulk and tone were fairly normal other than diminished bulk in the distal feet with wasting of the extensor digitorum brevis (EDB) and the intricate muscles of the feet.  There was no other evidence of atrophy elsewhere and no evidence of fasciculations was seen.  Deep tendon reflexes were "+1 knee jerk."  Ankle jerk was absent.  The Veteran's toes were "downgoing," and strength was 5/5 with the exception of toe dorsiflexion (4/5) and toe curl (5-/5).  Plantar flexion was likewise 5-/5.  A sensory examination revealed hypesthesia to pinprick, light touch, vibratory sensation, and temperature sensation to the mid calves posteriorly and mid tibia anteriorly.  According to the examiner, it appeared to be circumferential in a stocking distribution.  The Veteran's gait was slightly broad-based and he wore knee braces because of laxity of the knees (noted to be a separate problem).  Although these symptoms affected the Veteran's balance, he was able to perform tandem gait briefly.  Finger-to-finger, finger-to-nose, heel-to-shin, and foot tapping were normal.  The impression was diminished sensation in the distal legs following chemotherapy for lymphoma.  

According to the examiner, this condition may be due to several etiologies as both lymphoma itself and some chemotherapeutic agents were associated with neuropathy.  The examiner attributed the chemotherapy used as the likely cause of the neuropathy in the Veteran's case.  The examiner also noted that a nerve conduction study would be helpful in delineating the extent of the involvement of the nerves peripherally in the legs (although such a test was found unnecessary for the purposes of this C&P examination).  The examiners further pointed out that the distal nerves anteriorly and posteriorly on both legs were involved, including the superficial peroneal, tibial, and saphenous nerves, given the distribution of weakness and hyperesia.  The Veteran declined the opportunity for a nerve conduction study at that time, but stated that he would consider it at a later date. 

The Veteran was also afforded a VA C&P skin examination in April 2005.  His past medical history of onychomycosis was noted.  The Veteran reported subjective complaints of unsightly, and occasionally tender toenails.  Three toenails on the left foot and two toenails on the right foot showed evidence of onychodystrophy, discoloration, and subungual debris.  The impression was onychomycosis.

In April 2006, the Veteran was afforded a VA C&P digestive conditions examination.  The examiner noted that the Veteran wore knee braces and used forearm crutches for stability on account of having early onset arthritis, particularly in the knees.  The Veteran also reported falling "constantly" which resulted in bruising and scarring on the forearms and knees.  The examiner also noted that the Veteran had peripheral neuropathy.  The Veteran had movement in both feet, but he had numbness which prevailed "all the time."  A physical examination described the Veteran as very pleasant and knowledgeable about his condition.  The examiner described the Veteran's bilateral peripheral neuropathy as "severe."  

The Veteran was also scheduled for an electromyographic study (EMG) in connection with this examination.  According to the Veteran, he experienced limited sensation, particularly in the lower extremities.  It was noted that there was progression in these deficits.  A neurological examination conducted at that time showed normal cranial nerves.  Motor strength was 5/5 in all groups with +2 reflexes all over.  The Veteran had normal muscle tone and mass, while sensation was intact in the lower extremities.  The examiner found "mild decreased distally for temperature in both legs."  The cerebella was intact.  The nerve conduction study results were interpreted to show normal amplitude and latencies for all nerves examined except for abnormal bilateral H-reflexes.  The impression was bilateral abnormal H-reflexes of uncertain significance.     

In an addendum dated May 2006, the April 2006 VA C&P digestive conditions examiner noted that the Veteran underwent an EMG study in April 2006.  The EMG results revealed normal amplitude and latencies for all nerves examined with the exception of abnormal bilateral H-reflexes of uncertain significance.  The examiner also noted the following findings from the EMG report: "normal muscle tone and mass.  Sensory intact for all modalities in upper and lower extremities.  Cerebella intact."  According to the C&P examiner, the EMG results were not "diagnostic" for peripheral neuropathy.

Also associated with the claims file is a stenographic transcript of the April 2006 VA C&P digestive conditions examination.  This transcript was provided to VA by the Veteran.  Included on the transcript is a discussion of the Veteran's use of bilateral knee braces and forearm crutches.  According to the Veteran, he used these assistive devices for mobility and stability on account of his service-connected peripheral neuropathy and non-service-connected early onset arthritis.  See transcript, pp. 24, 32-38.  The Veteran also indicated that he was unable to feel his lower legs and feet.  He described these symptoms, including balance issues and numbness, as the equivalent of his lower legs and feet permanently falling asleep.  Transcript, pp. 24, 36.  The Veteran also reported falling down several times (and sustaining scars and bruises as a result).  

The Veteran was also afforded a VA aid and attendance C&P examination in May 2006.  It was noted that the Veteran used knee braces and Canadian crutches for stability when walking due to early onset arthritis in the knees.  On physical examination, the Veteran's gait was slow and unsteady.  However, the examiner noted that the Veteran was able to support himself well with the Canadian crutches.  He also wore bilateral knee braces.  The Veteran had +2 peripheral pulses in all extremities.  A musculoskeletal examination revealed no contractures, atrophy, wasting, or fasciculations.  The Veteran had full range of motion in the lower extremities with 5/5 muscle strength.  Cranial nerves were intact and sensation was intact to the lower extremities to the knee.  However, the Veteran had decreased sensation in the lower extremities from the knees to the feet.  Deep tendon reflexes were +2 in the lower extremities.     

The Veteran testified before the undersigned VLJ in August 2006.  In particular, the Veteran stated that he had no problems with his toenails until after completing chemotherapy.  According to the Veteran, his currently diagnosed tinea unguium pedis was manifested by pain, flaking, and discoloration of the toenails.  With respect to his peripheral neuropathy of the bilateral lower extremities, the Veteran indicated that his condition got worse over the past two years such that he used bilateral canes and bilateral knee braces.  He also mentioned that he was told by medical professionals that his condition was progressive and that there was no known cure or treatment for it.  The Veteran requested "another 100 percent" for his peripheral neuropathy of the left and right leg and foot.  See VA Transcript, p.11.

Also associated with the claims file is a stenographic transcript of the April 2006 video-conference hearing before the undersigned VLJ.  As noted above, the Veteran had a stenographer present during this hearing.  The stenographic transcript was provided to VA by the Veteran.  Preliminarily, the Board points out that pre-hearing conferences are typically not included in VA transcripts as this part of the hearing is held off the record and not under oath.  However, in light of the Veteran's stenographic transcript, the Board had the opportunity to review the Veteran's pre-hearing conference comments as well.  In this regard, the bulk of these comments focused on the Veteran's irritation and displeasure with the manner in which VA has handled his claims.  He also questioned his then-representative's professional qualifications and competence to conduct the hearing and handle his claims.  The representative and the undersigned VLJ also explained to the Veteran the reasons for this hearing and advised him about what to expect in this regard.  See Stenographer's Transcript, pp. 1-18.

The Board is aware that the Veteran submitted several amendments to the official VA hearing transcript.  The Board notes, however, that the essential parts of the Veteran's hearing testimony regarding the nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities and his service-connected tinea unguium pedis are virtually identical in both transcripts.   

The Veteran presented to a VA medical facility in February 2007 with subjective complaints of bilateral knee pain.  A physical examination showed bilateral crepitus without effusion.  According to the examiner, this condition was likely due to early arthritis.  It was noted that the Veteran used braces.  X-rays taken at that time were essentially normal.  The impression was bilateral knee pain.

The Veteran was afforded another VA C&P skin examination in December 2008.  According to the Veteran, he developed problems with his toenails approximately three months after he completed chemotherapy.  The initial condition occurred on the left lateral toenail and then over a period of less than 60 days, it involved other toenails, including those on the right foot.  The condition persisted ever since and was manifested by discoloration, brittleness, and flaking.  The Veteran also reported intermittent pain and discomfort along the medial and lateral margins of the affected toenail(s).  Treatments with antifungal agents resulted in clearing of some nails only to recur later.  The Veteran denied any light therapy or surgery on his feet.  During the past 12 months, the Veteran took Terbinafine for approximately seven days every three months (for the past five or six years) to manage this condition.  

A physical examination of the Veteran's feet revealed them to be of normal color.  He had hair on his feet and toes and his toenails were neatly clipped short.  Pulses were +2 and the examiner noted evidence of mild scaliness of the plantar surface of the underside of the great toes.  The interdigital spaces were all clear.  With respect to the toenails on the right foot, the first (great) toenail was discolored (a dark brown) at the medial nail margin.  The distal quarter of the nail was also onychomycotic (i.e., thickened and flaky).  The second through fourth toenails were clear, while the distal third of the fifth toenail had thickening and flakiness.  The distal quarter of the first (great) toenail on the left foot was thickened and flaky, while the second through fourth toenails were all onychomycotic to "some degree" with distal thickening and flaking.  The fifth toenail on the left foot was the most discolored of all of the Veteran's toes, with the darkest discoloration along the lateral nail margin (and lightening medially).  The impression was onychomycosis affecting one or more toe nails on each foot.  A notation in the claims file also indicated that the Veteran was sent to get photographs of his toenails.  These photographs were taken, reviewed, and associated with the claims file.      

In June 2009, the Board remanded the Veteran's initial increased rating claims for peripheral neuropathy of the left and right leg and foot.  In particular, it was requested that the Veteran be scheduled for a VA neurological examination to assess the nature and severity of these service-connected disabilities.  The Veteran was also scheduled for a VA examination to assess the condition of any scars that arose due to falls from the instability of his knees.  The Veteran failed to report for these examinations, offered no explanation for missing the scheduled examinations, and made no attempt to reschedule the missed examinations for a later date.  See November 2010 failure to report note; 38 C.F.R. § 3.655 (2010).

A.  Peripheral Neuropathy

As noted above, the Veteran's left and right peripheral neuropathy of the leg and foot was initially separately evaluated as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8522, effective September 1, 1997.  The Veteran's particular disability is not listed in VA's Rating Schedule, but 38 C.F.R. §§ 4.20, 4.27 allow for analogous ratings.  The RO determined that that the most closely analogous Diagnostic Code was 8522, paralysis of the musculocutaneous nerve (superficial peroneal nerve).    

The introductory note to "Diseases of the Peripheral Nerves" defines the term "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild or, at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Moreover, the rating schedule provides that neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  See 38 C.F.R. § 4.123.  Neuralgias characterized by dull and intermittent pain of a typical distribution so as to identify the nerve, are to be rated on the same scale with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Under Diagnostic Code 8522, a non-compensable evaluation is assigned for mild incomplete paralysis of the superficial peroneal nerve, while a 10 percent evaluation is assigned for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis of the superficial peroneal nerve.  A 30 percent evaluation, the highest schedular rating available under this particular code provision, is assigned for complete paralysis of the superficial peroneal nerve; eversion of foot weakened.

Also, 38 C.F.R. § 3.655 makes clear that when a veteran fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When a veteran fails to report for an examination scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, death of an immediate family member, etc.  Id.  The Board in this case will rate the increased initial rating claims for peripheral neuropathy of the left and right foot and leg based on the evidence of record because the Veteran failed to report (without good cause) for a scheduled VA C&P peripheral nerves examination in November 2010.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for left or right peripheral neuropathy of the leg and foot under Diagnostic Code 8522 for any period of time covered by this appeal.  A 30 percent evaluation, the highest schedular rating available under this particular code provision, is assigned for complete paralysis of the superficial peroneal nerve; eversion of foot weakened.  
The objective evidence of record does not support such a finding for any period of time covered by this appeal.
 
Service treatment records (STRs) were negative for a diagnosis of or treatment for any neurological or neurovascular problems.  In fact, subsequent post-service examinations conducted in November 1988, June 1994, and March 1996 described the Veteran as neurologically or neurovascularly intact.  
In February 1998, however, a VA C&P examiner diagnosed the Veteran as having mild peripheral neuropathy and subsequent VA examinations conducted in October 2000, April 2005, and April and May 2006 confirmed the peripheral neuropathy diagnosis.  Furthermore, the objective findings contained in these examination reports showed evidence of decreased vibratory sensation in the toes as well as "strikingly" depressed sensation to pinprick from the ankles down to the foot (including the toes), equivocal findings of decreased sensitivity to pinprick from the mid calf and down into the feet, diminished bulk in the distal feet with wasting of the extensor digitorum brevis (EDB) and the intricate muscles of the feet, "downgoing" toes, impaired plantar flexion, toe dorsiflexion, and toe curl, and hypesthesia to pinprick, light touch, vibratory sensation, and temperature sensation to the mid calves posteriorly and mid tibia anteriorly.  Id.  Descriptions of the Veteran's bilateral peripheral neuropathy of the left and right leg and foot ranged from "mild" to "severe" and his gait was occasionally noted to be slow and unsteady, or slightly broad-based.  See VA examination reports dated February 1998, April 2005, and April and May 2006.

Despite these objective findings and the Veteran's use of braces and forearm crutches, there is no objective medical evidence of record to show (or even suggest) that the Veteran's peripheral neuropathy of the left and right leg and foot is manifested by complete paralysis of the superficial peroneal nerve and/or eversion of foot weakened, particularly where, as here, there were no references to eversion in the claims file and nerve conduction study results were interpreted to show movement in both feet with normal amplitude and latencies for all nerves examined except for abnormal bilateral H-reflexes of uncertain significance.  See e.g., April 2006 EMG report.  The Board finds the evidence contained in the VA examination reports and diagnostic tests described above to be highly probative evidence regarding the severity of the Veteran's bilateral lower extremity peripheral neuropathy because the examiners provided a rationale and relied on professional training and expertise as well as an interview with and physical examination of the Veteran (including pertinent medical history as the Veteran described it) before reaching these conclusions.  

The Veteran has also submitted statements in support of the current claims indicating that his service-connected bilateral peripheral neuropathy of the lower extremities increased in severity.  Specifically, the Veteran indicated that his symptoms included constant numbness and tingling in the toes and feet, a claimed absence of sensation to light touch from the mid calf and down into the feet, loss of feeling and balance, walking problems with loss of control and falls (which resulted in scarring and bruising), impaired or diminished sensation from the mid calf to the great toe anteriorly and posteriorly in both feet, and a claimed inability to feel his lower legs and feet (i.e., the equivalent of his lower legs and feet permanently falling asleep).  These symptoms along with the use of bilateral knee braces and forearm crutches, in the Veteran's opinion, entitled him to "another 100 percent."

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Here, the Veteran is competent to report the symptoms identified above.  The Board also finds his reports to be credible.  

However, the Board finds that the Veteran's reports in this regard are outweighed by the other more probative medical evidence of record.  VA examination reports and diagnostic tests of record do not reflect (nor could they be reasonably interpreted to reflect) a finding that the Veteran's symptoms of bilateral peripheral neuropathy of the lower extremities include complete paralysis of the superficial peroneal nerves; eversion of foot weakened.  See VA examination reports and diagnostic tests dated February 1998, October 2000, April 2005, April and May 2006, and February 2007.  The findings contained in these VA examination reports and diagnostic tests were provided by medical professionals with specialized training and expertise and are based on interview with and physical examination of the Veteran (including pertinent medical history as the Veteran described it) as well as a supporting rationale.  

In contrast, the Veteran does not allege, nor does the record reflect, that he has medical training of any kind.  Vocational rehabilitation records associated with the claims file indicated that the Veteran worked at a fast food restaurant for one year prior to service.  See November 1996 and March 1997 VRT assessments.  The Veteran's military records reflect no medical training or expertise, and the Veteran has not worked since being discharged from service in October 1986.  See DD Form 214; Veteran's post-service reports of unemployment.  For the foregoing reasons, the Board finds the conclusions contained in the VA examination reports (including the diagnostic tests) concerning the nature and severity of the Veteran's bilateral lower extremity peripheral neuropathy to be more probative the Veteran's statements.

As such, the Board finds that the Veteran's symptoms for the service-connected peripheral neuropathy of the left and right leg and foot more nearly approximate the criteria for the currently assigned separate initial 20 percent evaluations based on severe incomplete paralysis of the superficial peroneal nerve under Diagnostic Code 8522.  In the Board's opinion, the currently assigned initial disability ratings contemplate both the objective findings as well as the Veteran's subjective complaints.  The Veteran, therefore, is not entitled to initial evaluations in excess of 20 percent for peripheral neuropathy of the left and right leg and foot under Diagnostic Code 8522 for any period of time covered by this appeal.

The Board has also considered the applicability of other diagnostic codes contained in 38 C.F.R. § 4.124a.  In this regard, the April 2005 VA C&P examiner pointed out that the distal nerves anteriorly and posteriorly on both legs were involved, including the superficial peroneal, tibial, and saphenous nerves given the distribution of weakness and hyperesia of the Veteran's bilateral lower extremity peripheral neuropathy.  The Veteran's peripheral neuropathy of the lower extremities is already rated based on paralysis of the superficial peroneal nerve (Diagnostic Code 8522).  But, the Board notes that 38 C.F.R. § 4.124a, Diagnostic Codes 8523, 8524, 8525, and 8527 are potentially applicable in this case.

Diagnostic Code 8523 contemplates ratings for paralysis of the anterior tibial nerve (deep peroneal nerve), while Diagnostic Code 8524 assigns ratings for paralysis of the internal popliteal (tibial) nerve.  Diagnostic Code 8525 assigns ratings for paralysis of the posterior tibial nerve, while Diagnostic Code 8527 contemplates ratings for paralysis of the internal saphenous nerve.  

In June 2009, the Veteran's peripheral neuropathy claims were remanded for additional evidentiary development, to include affording him a current VA examination.  In particular, the action paragraphs contained in the Board's remand instructed the examiner to describe the current condition of the Veteran's peripheral neuropathy.  The examiner was also asked to identify each nerve that was impaired as well as the extent of the impairment.  The examiner was specifically asked to comment on the findings of the April 2005 VA C&P examiner and reconcile any differences of opinion about the various nerves affected by the Veteran's peripheral neuropathy.  Finally, the examiner was also asked to answer a series of other questions if the Veteran was found not to have peripheral neuropathy.  See June 2009 remand order. 

With respect to the Veteran's VA examination, he was notified in September 2010 that he would be scheduled for an examination "in connection with your claim."  The claims identified in this notification letter included his claims of entitlement to initial evaluations in excess of 20 percent for peripheral neuropathy of the left and right leg and foot.  The Veteran was also advised that the failure to report for an examination, without good cause, would result in certain consequences, including having his claim rated based on the evidence of record, "or even denied."  Examples of good cause were provided.

The Veteran was scheduled for a VA peripheral nerves examination in November 2010, but failed to report for the examination.  He also failed to provide good cause for missing the scheduled examination and made no attempt to reschedule the examination for a later date.  See 38 C.F.R. § 3.655.  The Board is also aware that the Veteran in the past expressed an unwillingness to report for scheduled VA examinations.  See September 2004 statement.  Unfortunately, the Veteran's failure to report for this scheduled examination meant that information vital to his claims was not obtained.  In addition, the Veteran is not entitled to another opportunity to report for an examination absent a showing of good cause. 
There is also a presumption of regularity under which it is presumed that government officials have 'properly discharged their official duties.'  Kyhn v. Shinseki, 23 Vet. App. 335, 338 (2010) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992)).  This presumption of regularity has been extended to various processes and procedures associated with the claims process, including the mailing of notices of VA examinations.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The presumption of regularity is not absolute, but it may be overcome only by the submission of clear evidence that VA did not follow its regular mail practices or that its practices were not regular.  Clarke v. Nicholson, 21 Vet. App. 130, 133-34 (2007).

VA has a duty to assist a veteran in obtaining information and evidence necessary to substantiate his claim, but a veteran also has a corresponding duty to cooperate with VA in the development of a claim.  Turk v. Peake, 21 Vet. App. 565, 568 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street).  A veteran's duty to cooperate in the development of his claim includes his participation in a VA examination.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (noting that it is incumbent on a veteran to submit to a VA examination if he is applying for compensation).

In this case, information pertaining to the scheduled examination was sent to the Veteran's last known address, an address he has used since at least January 2007. The record does not reflect, nor does the Veteran allege, that he failed to receive notice of the scheduled examination.  Furthermore, none of the notice letters sent to the Veteran following the issuance of the June 2009 remand order were returned as undeliverable. 

There is also no indication of record that the Veteran changed addresses or moved at any time following the issuance of the June 2009 remand order.  To the extent that the Veteran might have changed addresses or moved, the Court has held that "[i]n the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, the Board finds that VA is not obligated to undertake additional measures in an attempt to locate the Veteran for the purpose of offering him another examination.

Additionally, the Board notes that the Appeals Management Center (AMC) mailed a supplemental statement of the case (SSOC) to the Veteran at that same address in February 2011 after he missed the scheduled examination.  VA also received no correspondence from the Veteran following the issuance of the SSOC.  

The Veteran's failure to report for the scheduled VA peripheral nerves examination in November 2010 without good cause in this instance means that the Veteran's initial increased rating claims for peripheral neuropathy of the left and right leg and foot must be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  As noted above, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the currently assigned separate initial 20 percent evaluations based on severe incomplete paralysis of the superficial peroneal nerve under Diagnostic Code 8522.  Evidence which might have been used to evaluate the Veteran's peripheral neuropathy of the left and right leg and foot under other potentially applicable diagnostic codes or to clarify information contained in the April 2005 VA C&P examination report was not obtained due to the Veteran's failure to report for the scheduled VA examination in November 2010.  

Even taking into consideration the statements made by the April 2005 VA C&P examiner concerning involvement of the tibial and saphenous nerves, such a statement, without additional explanation or medical commentary, is insufficient to warrant an evaluation under one of the other potentially applicable diagnostic codes discussed above, particularly where, as here, EMG studies conducted subsequent to this statement in April 2006 were interpreted to show normal amplitude and latencies for all nerves examined except for abnormal bilateral H-reflexes.  The significance of the bilateral abnormal H-reflexes was however, "uncertain."  See generally, Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).   

In summary, the Board finds that the currently assigned initial 20 percent disability evaluations for the Veteran's peripheral neuropathy of the left and right leg and foot are proper.  The Board further finds that the Veteran is not entitled to initial evaluations in excess of 20 percent for peripheral neuropathy of the left and right leg and foot for any period of time covered by the appeal under any set of rating criteria.  Therefore, the Veteran's claims are denied. 

B.  Tinea Unguium Pedis 

The Veteran's tinea unguium with tinea pedis and onychomycosis was initially evaluated as being non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813, effective October 19, 1998.  See December 2008 rating decision.  During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities was twice amended.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002) (effective August 30, 2002); 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Regulations in Effect Prior to August 30, 2002

As noted above, the Veteran's tinea unguium pedis was originally rated under an older version of Diagnostic Code 7813.  This particular diagnostic code directed the rater to evaluate this disability using the rating criteria for eczema, depending on the location, extent, and repugnant or otherwise disabling character of the manifestations.  In addition, the most repugnant conditions may be submitted for central office rating with several unretouched color photographs.  See 38 C.F.R. § 4.118 (1998).  

Eczema was rated under Diagnostic Code 7806.  This particular diagnostic code assigned a non-compensable evaluation for eczema with slight, if any, exfoliation, exudation, or itching if on a non-exposed surface or small area.  A 10 percent evaluation was assigned for eczema with exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation was assigned for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent evaluation, the maximum available schedular evaluation, was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  


Regulations in Effect after August 30, 2002

Effective August 30, 2002, Diagnostic Code 7813 directed the rater to evaluate tinea unguium pedis as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability.  Because the involvement is not on the head, face, or neck, and there is no demonstration of scarring in this case, the Veteran's tinea unguium pedis is more appropriately characterized as dermatitis or eczema, with the predominant disability best rated under Diagnostic Code 7806 (dermatitis or eczema).

Diagnostic Code 7806 assigned a non-compensable evaluation for dermatitis or eczema covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  

A 10 percent evaluation is assigned for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  
A 30 percent evaluation is assigned for dermatitis or eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent evaluation, the highest available schedular evaluation, is assigned for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

A notation to Diagnostic Code 7806 also directs the rater to rate the skin disability as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) depending on the predominant disability.
 
Effective October 23, 2008, VA again revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  This revision also afforded veterans rated under Diagnostic Codes 7800-7805 before October 23, 2008 the opportunity to request review under these code provisions regardless of whether the disability increased since the last review.  See 38 C.F.R. § 4.118.  Explanatory comments, however, made clear that this revision applied to all applications for benefits received by VA on or after October 23, 2008.  This regulatory change is not applicable because the Veteran in this case does not have burn scars or unstable or painful scars related to his tinea unguium pedis and onychomycosis.

In evaluating the Veteran's service-connected tinea unguium pedis and onychomycosis in light of the old criteria, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for any period of time covered by the appeal.  The version of Diagnostic Code 7813 in effect prior to August 30, 2002 (which evaluated the disability analogously to eczema under Diagnostic Code 7806), made clear that a 10 percent evaluation was assigned for eczema with exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  Preliminarily, the Board acknowledges that the Veteran had tinea unguium pedis and onychomycosis affecting one or more toenails on each foot, but there is no indication in the claims file to show (or that which could be reasonably interpreted to show) that his toenails were an exposed surface or an extensive area as contemplated by Diagnostic Code 7806.   

Although the Veteran reported that his toenails were unsightly due to discoloration and flaking and occasionally tender or painful, he does not allege, nor does the record reflect that his tinea unguium pedis and onychomycosis was manifested by exfoliation, exudation, or itching.  On the contrary, objective medical evidence of record demonstrates that the Veteran's tinea unguium pedis and onychomycosis is manifested by subungual hyperkeratosis, thickening, discoloration, brittleness, mild scaliness of the plantar surface of the underside of the great toes, and flaking.  See VA treatment records and examination reported dated October 1998, April 2005, and December 2008.  It was also noted that the Veteran took Sporanox and Terbinafine to manage this condition.  See October 1998 VA treatment report; December 2008 VA C&P examination report.

The Board is also aware that while the Veteran described his infections and the resultant pain as "severe" in October 1998, this statement by the Veteran (and the evidence to support it) is not reflected elsewhere in the record even though the Veteran had numerous opportunities to discuss the nature and severity of his tinea unguium pedis and onychomycosis with several VA examiners.  As such, the Board finds that the description of "severe" infections and pain used by the Veteran in October 1998 is not indicative of the overall disability picture; rather, it appears that this report was an isolated incident.  The Board is sympathetic to the Veteran's complaints in this regard, but even if these symptoms occurred with more frequency, a compensable evaluation under the old criteria would not be warranted in the absence of exfoliation, exudation, or itching, if involving an exposed surface or extensive area.    

In light of the foregoing, the Board finds that the Veteran is not entitled to an initial compensable evaluation for tinea unguium pedis and onychomycosis under the old criteria for any period of time covered by the appeal.  Furthermore, an initial evaluation in excess of 10 percent is not warranted under the old criteria for any time period covered by the appeal because the record is devoid of subjective complaints or objective findings of constant itching, extensive lesions, marked disfigurement, ulceration or extensive exfoliation or crusting, systemic or nervous manifestations, and/or exceptional repugnance.  In the absence of exceptional repugnance, the Board also finds that a rating by the central office with several unretouched color photographs is not warranted.  The Board has also considered the applicability of other diagnostic criteria contained in the older version of 38 C.F.R. § 4.118, but these provisions are not applicable in the Veteran's case.
   
In evaluating the Veteran's service-connected tinea unguium pedis and onychomycosis in light of the new criteria, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for any period of time covered by the appeal.  Diagnostic Code 7806 makes clear that a 10 percent evaluation is assigned for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

Although the evidence of record does not discuss the extent of the Veteran's tinea unguium pedis and onychomycosis in terms of percentages of the entire body covered or exposed areas affected, the Veteran does not allege, nor does the record reflect, that the Veteran's onychomycosis covers at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected.  Of particular note, the objective evidence of record shows that the Veteran's tinea unguium pedis and onychomycosis is confined only to his bilateral toenails and the underside of his toes.  
   
Moreover, there is no indication in the claims file that the Veteran's tinea unguium pedis and onychomycosis required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  The Board is aware that the Veteran took Sporanox in October 1998 and then stated in December 2008 that he took Terbinafine for approximately seven days every three months (for the past five or six years) to manage his condition.  Sporanox and Terbinafine are antifungal medications and are not classified as either a corticosteroid or other immunosuppressive drug.  As the Veteran does not have the requisite percentage of entire body coverage, exposed areas affected, or use of corticosteroids or other immunosuppressive drugs for the designated amount of time within a 12-month period, the Board finds that an initial compensable evaluation for tinea unguium pedis and onychomycosis is not warranted for any period of time covered by the appeal under the new criteria. 
  
The Board has also considered the applicability of other code provisions contained in 38 C.F.R. § 4.118.  Diagnostic Code 7820 evaluates infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases).  Similar to Diagnostic Code 7813, a notation to Diagnostic Code 7820 directs the rater to evaluate disabilities rated under this code provision as disfigurement of the face, head, or neck (Diagnostic Code 7800); scars (Diagnostic Code 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  

As noted above, however, the Veteran's tinea unguium pedis and onychomycosis is more appropriately characterized as dermatitis or eczema because the involvement is not on the head, face, or neck, and there is no demonstration of scarring.  In any event, the Veteran is not entitled to an initial compensable evaluation under Diagnostic Code 7820 for any period of time covered by the appeal because as with Diagnostic Code 7813, he does not have the requisite percentage of entire body coverage, exposed areas affected, or use of corticosteroids or other immunosuppressive drugs for the designated amount of time within a 12-month period.  In addition, the tinea unguium pedis and onychomycosis are confined only to his toenails and the underside of his toes bilaterally.  Accordingly, the Board finds that an initial compensable evaluation for tinea unguium pedis and onychomycosis is not warranted under any code provision for any period of time covered by the appeal, and therefore, the Veteran's claim is denied.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected peripheral neuropathy of the left and right leg and foot and tinea unguium pedis and onychomycosis are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected peripheral neuropathy of the left and right leg and foot and tinea unguium pedis and onychomycosis are addressed by the relevant criteria as discussed above.  

In this regard, it is pointed out that the assignment of initial 20 percent schedular disability ratings for peripheral neuropathy of the left and right leg and foot, as well as an initial separate non-compensable schedular disability rating for tinea unguium pedis and onychomycosis shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.  
Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has received both TDIU and special monthly compensation since June 1998.  See June 2001 rating decision.

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.
 
With regard to the Veteran's initial increased rating claims, he is challenging the initial evaluation assigned following the grant of service connection for (1) peripheral neuropathy of the left and right leg and foot and (2) tinea unguium pedis and onychomycosis.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, the Board finds that additional notice is not required because the Veteran's claims have been substantiated.  See also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Outstanding VA treatment records and Social Security Administration records have been obtained.  The Veteran was also afforded VA examinations in connection with the claims currently on appeal.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted above, the Veteran's claims were previously before the Board several times during the pendency of the appeal for additional evidentiary development.  Most recently, Board remand orders dated August 2008 and June 2009 sought to obtain outstanding VA and SSA records, as well as afford the Veteran the opportunity for VA examinations. The outstanding VA treatment records and SSA records have been obtained.  The Veteran was provided a VA dermatological examination in December 2008.  The requested opinion regarding the etiology of this disability was obtained (which ultimately resulted in a grant of service connection).  

In November 2010, pursuant to the Board's June 2009 remand order, the Veteran was scheduled for a VA peripheral nerves examination and an examination to assess the condition of any scars that arose due to falls from the instability of his knees.  The Veteran did not report for these scheduled examinations, offered no explanation for missing the examinations, and made no attempt to reschedule the examinations for a later date.  See 38 C.F.R. § 3.655.  Thus, the Board finds that there has been substantial compliance with the August 2008 and June 2009 remand orders.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  The Board further finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An initial evaluation in excess of 20 percent for peripheral neuropathy of the left leg and foot is denied.

An initial evaluation in excess of 20 percent for peripheral neuropathy of the right leg and foot is denied.

An initial compensable evaluation for tinea unguium with tinea pedis and onychomycosis is denied.


REMAND

As noted above, the RO granted service connection in June 2006 for bladder dysfunction, resection of the axilla and neck lymph nodes, tinnitus, abdomen scars, lung dysfunction, and visual changes.  The RO continued the Veteran's 100 percent evaluation for Burkitt's lymphoma, to include a claim for liver, ileum, bowel, peritoneum, and gallbladder resection with omentectomy, right hemicolectomy, multiple abdominal surgeries, and radiological changes.  The RO also denied service connection for peripheral neuropathy of the upper extremities as well as entitlement to special monthly compensation based on the need for aid and attendance (at the R1/R2 rate).  The Veteran disagreed with this decision and timely perfected an appeal.  He also requested a hearing on these issues.

The Board remanded these issues in April 2007 with specific instruction that the Veteran be afforded a hearing in connection with these claims.  Unfortunately, the Veteran has not been afforded this hearing and there is no indication in the record that the Veteran has withdrawn his request for this hearing.  Accordingly, another remand is required in this case.  See Stegall, 11 Vet. App. at 270-71.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing in connection with the claims addressed in the June 2006 rating decision.  The Veteran should be notified of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704 (2010). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


